DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to arguments
Applicant’s amended claims 1, 5-7, 13, 14, 16 and 17 which changed the scope of the claims and therefore a new grounds of rejection is issued. 

In regards to the 103 rejection of claims 1 and 14 Applicant asserts (pg. 9):
However, Applicant respectfully believes that there are no apparent reasons to modify the Miyamoto publication to establish direct communication with the power receiving device or acquire card information from the power receiving device prior to initial commencement of generation of the magnetic field for feeding the power, as now recited in independent claim 1, if the teaching of the Miyamoto publication is considered as a whole.
In response:
Examiner respectfully disagrees and points to the rejection of claim 1 and similarly claim 14 where the Examiner combines the teaching of Miyamoto in view of Tachiwa in view of Kim in view of Kobayashi to teach the claim language of claims 1 and 14, wherein the examiner states it would be obvious to modify the power feed device (of claim 1) and power receiving device (claim 14) of Miyamoto with the teachings of Tachiwa, Kim, and Kobayashi for the reasons set forth below. 
And further asserts (pg.10):
The Miyamoto publication fails to disclose or suggest at least a first communication component that establishes direct communication with the power receiving device without routing through the coil, and acquires a card information from the power receiving device via the direct communication with the power receiving device without routing through the coil, as now recited in independent claim 1.
In response:
Examiner points to the rejection of claim 1 and similarly claim 14 where the Examiner does not use Miyamoto alone but combines the teaching of Miyamoto in view of Tachiwa in view of Kim in view of Kobayashi to teach the claim language of claims 1 and 14 as specified below.
And further asserts (pg.11):
Thus, the transmission of the determination result by the load modulation of the Miyamoto publication cannot occur prior to the initial power feed or the initial commencement of generation of the magnetic field for the power feed by the transmitter coil Li of the transmitter 12 because the transmission of the determination result by the load modulation requires the initial power feed by the transmitter coil L 1 of the transmitter.
In response:
The examiner respectfully disagrees and does not use Miyamoto to teach “the load modulation …. occur prior to the initial power feed or the initial commencement of generation of the magnetic field”. 

Although Miyamoto teaches that said direct communication with the power receiving device (to also acquire information) can be performed with communication methods other than load modulation ([0267] of Miyamoto), Miyamoto does not specifically disclose said direct communication with the power receiving device is done without routing through the coil.
Tachiwa teaches direct communication with the power receiving device without routing through the coil (Fig. 2 communication unit 206 is intended to communicates and receives information from power reception apparatus 102 using Bluetooth low energy/ BLE [0025] [0039] [0043]) and thus does not use coil 205).
As such the teachings of Miyamoto in view of Tachiwa (i.e. [0267] of Miyamoto teaches that said direct communication with the power receiving device (to also acquire information) can be performed with communication methods other than load modulation) does not limit Miyamoto method of establishing direct communication, acquiring information, and detecting the status to occur only during or after the initial commencement of generation of the magnetic.
Therefore as can be seen from the rejection of claim 1 and similarly claim 14 below, the Examiner stated that the teachings of Miyamoto in view of Tachiwa is not clear if the established communication, acquired information, and the detected status occurred taught by Miyamoto in view of Tachiwa occurs prior to initial commencement of generation of the magnetic field for feeding the power.
prior to initial commencement of generation of the magnetic field for feeding the power” in order to preemptively avoid heat or fire produced in the foreign metal, as well as malfunction or damage to the contactless power supply system which is an articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.
And further asserts (pg.11 and pg. 15 ):
Thus, there are no apparent reasons to modify the Miyamoto publication to include establishing communication and acquiring determination result prior to the initial power feed or the initial commencement of generation of the magnetic field for the power feed by the transmitter coil L1 of the transmitter 12, which is not while charging the electronic device.
In response:
The examiner respectfully disagrees. As can be seen from the rejection of claim 1 and similarly claim 14, The examiner does not state “establishing communication and acquiring determination result prior to the initial power feed or the initial commencement of generation of the magnetic field for the power feed by the transmitter coil L1 of the transmitter 12” is “charging the electronic device”. 
The Examiner uses [0135] of Miyamoto (i.e. “in order to preemptively avoid heat or fire produced in the foreign metal, as well as malfunction or damage to the contactless power supply system”) as a rational as to why it would be obvious to modify Miyamoto in view of Tachiwa to teach the claim language 
And further asserts (pg. 12 i.e. foreign matter detection of Miyamoto publication does not occur prior to initial power feed):
“the transmission of the determination result still cannot occur prior to the initial power feed or the initial commencement of generation of the magnetic field for the power feed because the foreign matter detection of the Miyamoto publication to obtain the determination result does not occur prior to the initial power feed or the initial commencement of generation of the magnetic field for the power feed “
Specifically, referring to Figure 3 of the Miyamoto publication, the foreign matter detecting apparatus 31 of the electronic device 20A measures the Q factor to perform the foreign matter detection. Specifically, referring to paragraph [0064] of the Miyamoto publication, by using an AC signal at a different frequency than the frequency of the AC signal flowing through the transmitter coil Ll and the receiver coil L2, AC signals for contactless power supply are separable from AC signals for Q factor measurement to measure the O factor while contactless power supply is in operation. 
Therefore, the Miyamoto publication is merely directed to performing the foreign matter detection by measuring the Q factor while contactless power supply is in operation, and thus the foreign matter detection by measuring the Q factor does not occur prior to the initial power feed or the initial commencement of generation of the magnetic field for the power feed. Since the foreign matter detection (to obtain the determination result) does not occur prior to the initial power feed or the initial commencement of generation of the magnetic field for the power feed, the transmission of the determination result cannot occur prior to the initial power feed or the initial commencement of generation of the magnetic field for the power feed.
In response:
The examiner respectfully disagrees. [0064] of Miyamoto which recites “By using an AC signal at a different frequency than the frequency of the AC signal flowing through the transmitter coil and the receiver coil, AC signals for contactless power supply are separable from AC signals for Q factor measurement, and thus it becomes possible to measure the Q factor while contactless power supply is in operation. In addition, accurate detection of foreign metal or other matter may be conducted even while contactless power supply is in operation.
[0064] of Miyamoto above does not limit foreign matter detection or the transmission of the determination result to only occur during power transmission or only during an initial commencement of generation of the magnetic field for the power feed.
As such the combined teachings of Miyamoto in view of Tachiwa to teach claim limitations seen in the rejections of claims 1 and 14 does not prevent, teach away, nor renders Miyamoto apparatus the inability to perform its principle of operation.
Additionally the examiner does not state that Miyamoto teaches “the foreign matter detection …. occurs prior to the initial power feed or the initial commencement of generation of the magnetic field for the power feed” nor teaches “the transmission of the determination result occurring prior to the initial power feed or the initial commencement of generation of the magnetic field for the power feed”.
 occurs prior to initial commencement of generation of the magnetic field for feeding the power.
However, the examiner stated that it would be obvious to modify Miyamoto in view of Tachiwa to teach the claim language “…prior to initial commencement of generation of the magnetic field for feeding the power” in order to “preemptively avoid heat or fire produced in the foreign metal, as well as malfunction or damage to the contactless power supply system” which is an articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.
And further asserts (pg. 13):
Thus, there are no apparent reasons to further modify the Miyamoto publication to include establishing communication and acquiring determination result prior to the initial power feed or the initial commencement of generation of the magnetic field for the power feed by the transmitter coil L1 of the transmitter 12, which is not while charging the electronic device.
In response:
The examiner respectfully disagrees. As can be seen from the rejection of claim 1 and similarly claim 14, the examiner does not state “establishing communication and acquiring determination result prior to the initial power feed or the initial commencement of generation of the magnetic field for the power feed by the transmitter coil” is “charging the electronic device”. 
 preemptively avoid heat or fire produced in the foreign metal, as well as malfunction or damage to the contactless power supply system”) as a rational as to why it would be obvious to modify Miyamoto in view of Tachiwa to teach the claim language “….prior to initial commencement of generation of the magnetic field for feeding the power” as specified below, which is an articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.

In regards to the 103 rejection of claims 1 and 14 Applicant asserts (pg. 13):
Accordingly, the Miyamoto publication/fails to disclose or suggest a first communication component that establishes direct communication with the power receiving device without routing through the coil prior to initial commencement of generation of the magnetic field for feeding the power, and acquires a card information from the power receiving device via the direct communication with the power receiving device without routing through the coil prior to the initial commencement of generation of the magnetic field for feeding the power, the card information indicating a status that has been detected by the power receiving device prior to the initial commencement of generation of the magnetic field for feeding the power, as now recited in independent claim 1. 
And further asserts (pg. 14):
Specifically, neither Kim publication, the Hamada publication nor the Asanuma publication provides the deficiencies of the Miyamoto publication,
In response:
alone but combines the teaching of Miyamoto in view of Tachiwa in view of Kim in view of Kobayashi to teach the claim language of claims 1 and 14.
In regards to the 103 rejection of claims 14 and 16-20 Applicant asserts (pg. 15):
Clearly, this structure is not disclosed or suggested by the Miyamoto publication, Kobayashi publication or any other prior art of record because independent claim 14 recites corresponding structures of the power receiving device corresponding to the power feed device according to independent claim 1.
In response:
The examiner respectfully disagrees. As can be seen from the rejection of claim 1 and similarly claim 14, where the Examiner does not use Kim, Hamada, the Asanuma nor Miyamoto alone but combines the teaching of Miyamoto in view of Tachiwa in view of Kim in view of Kobayashi to teach the claim language of claims 1 and 14.
And further asserts (pg. 15):
In particular, the detected status (or foreign matter detection) of the Miyamoto publication does not occur prior to initial commencement of generation of the magnetic field for feeding power for the same reasons stated … (see arguments in regard to "Claims 1, 5-8 and 10-13" above).
Furthermore, the established communication and information transmitted (or transmission of determination result) of the Miyamoto publication does not occur prior to 
In response:
The Examiner does not use Miyamoto alone to teach “the detected status (or foreign matter detection) … occur prior to initial commencement of generation of the magnetic field for feeding power” nor use Miyamoto alone to teach the established communication and information transmitted (or transmission of determination result)… occurs prior to initial commencement of generation of the magnetic field for feeding power
As stated above, the Examiner uses teachings of Miyamoto in view of Tachiwa to teach the claim language “establishes direct communication with the power receiving device … prior to initial commencement of generation of the magnetic field for feeding the power, and acquires a card information from the power receiving device … prior to the initial commencement of generation of the magnetic” and “the card information indicating a status that has been detected …. prior to the initial commencement of generation of the magnetic field for feeding the power”  as specified below.
Furthermore, the teachings of Miyamoto in view of Tachiwa (i.e. [0267] of Miyamoto teaches that said direct communication with the power receiving device (to also acquire information) can be performed with communication methods other than load modulation) does not limit Miyamoto method of establishing direct communication, acquiring information, and detecting the status to occur only during or after the initial commencement of generation of the magnetic
only occur during power transmission or during an initial commencement of generation of the magnetic field for the power feed.
As such the combined teachings of Miyamoto in view of Tachiwa to teach claim limitations seen in the rejections of claims 1 and 14 does not prevent, teach away, nor renders Miyamoto apparatus the inability to perform its principle of operation.
And further asserts (pg. 16):
Furthermore, the Kobayashi publication also fails to provide the deficiencies of the Miyamoto publication because the Kobayashi publication is merely relied on as teaching the coil transmitting a signal based on a resonant frequency of a card.
Accordingly, neither the Miyamoto publication nor the Kobayashi publication discloses or suggests a first communication component that establishes direct communication with the power feed device without routing through the coil of the power feed device prior to the initial commencement of receiving of the magnetic field for feeding the power, and transmits a card information to the power feed device via the direct communication with the power feed device without routing through the coil of the power feed device prior to the initial commencement of receiving of the magnetic field for feeding the power, the card information indicating the status that has been detected by the impedance detector prior to the initial commencement of receiving of the magnetic field for feeding the power, as now recited in independent claim 14.
In response:
Examiner points to the rejection of claim 1 and similarly claim 14 where the Examiner does not use Miyamoto alone but combines the teaching of Miyamoto in view 
And further asserts (pg. 17)
The current record lacks any apparent reason, suggestion or expectation of success for combining the patents to create Applicant's unique arrangement of independent claim 14.
In response:
Examiner points to the rejection of claim 1 and similarly claim 14 where the Examiner combines the teaching of Miyamoto in view of Tachiwa in view of Kim in view of Kobayashi to teach the claim language of claims 1 and 14 for the reasons set for below
In response to applicant’s arguments:
Applicant arguments are moot based on new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 20130241302) in view of Tachiwa (US20160276841) in view of Kim (US20120295634).  
As to claim 1, Miyamoto discloses a power feed device (Fig. 3 power transmitter 11) that feeds power to a power receiving device using a magnetic field (Electronic device 20A), the power feed device comprising:
a coil that generates the magnetic field for feeding the power (Fig. 3 Transmitter 12 with transmitter coil  L1 [0076]);
a first communication component that establishes direct communication with the power receiving device (Fig. 3 foreign matter detection result is determined by a foreign matter detecting apparatus 31/electronic device  and communicated to the power supply apparatus 10 by using modulation (load or other) or wireless communication techniques [0083], [0088], [0134]-[0135] [0267]); 
and acquires information from the power receiving device via the communication with the power receiving device (foreign matter detection result is communicated to the power supply apparatus 10 using modulation (load or other) or wireless communication techniques [0083], [0134], [0267]), the information indicating a status that has been detected by the power receiving device ([0134] … presence or absence of foreign metal identified as status) 
Miyamoto further discloses a controller acquiring information from the power receiving device indicating a first status ([0134] a determination result by the foreign matter detecting apparatus 31 which indicates the presence or absence of foreign metal is transmitted from the power receiving apparatus 21 in the electronic device 20A to the power transmitting apparatus 11. Absence of foreign matter identified as first status), and 
prevents the generation of the magnetic field for feeding the power in response to the information acquired from the power receiving device indicating a second status ([0083] where the power transmitting apparatus 11 is able to confirm the presence (second status) of foreign metal through modulation (or wireless) communication from the electronic device making it possible to restrict power).
Although Miyamoto teaches that said direct communication with the power receiving device (to also acquire information) can be performed with communication methods other than load modulation ([0267]] Miyamoto does not specifically disclose said direct communication with the power receiving device is done without routing through the coil.
Tachiwa teaches direct communication with the power receiving device without routing through the coil (Fig. 2 communication unit 206 is intended to communicates and receives information from power reception apparatus 102 using Bluetooth low energy/ BLE [0025] [0039] [0043]) and thus does not use coil 205)
It would have been obvious to a person of ordinary skill in the art to modify the power feed device of Miyamoto to directly communication with the power receiving device without routing through the coil, in order to communicate with the power feed device using communication unit that using relatively low power consumption using BLE technology as taught by Tachiwa [0020].
Although Miyamoto in view of Tachiwa teaches a first communication component establishing direct communication with the power receiving device (Fig. 3 [0083], [0088], [0134]-[0135] [0267] of Miyamoto) without routing through the coil (Fig. 2 and [0025] [0039] [0043] of Tachiwa), and  further teaches acquiring information from the power receiving device via the direct communication with the power receiving device ([0083],  (Fig. 2 and [0025] [0039] [0043] of Tachiwa), wherein the information indicating a status that has been detected by the power receiving device ([0134] … presence or absence of foreign metal identified as status), Miyamoto in view of Tachiwa is not clear if the established communication, acquired information, and the detected status taught by Miyamoto in view of Tachiwa occurred prior to initial commencement of generation of the magnetic field for feeding the power.
However, Miyamoto’s method of establishing communication and acquiring foreign object information from the power receiving device is done in order to preemptively avoid heat or fire produced in the foreign metal, as well as malfunction or damage to the contactless power supply system ([0135]).
As such, it would be obvious to one of ordinary skill in the art for Miyamoto to check for a foreign object using Miyamoto’s method in view of the teachings of Tachiwa above (e.g. the first communication component establishing communication and acquiring information from the power receiving device wherein the information indicates presence or absence of foreign matter without routing through the coil) prior to initial commencement of generation of the magnetic field for feeding the power in order to preemptively avoid heat or fire produced in the foreign metal, as well as malfunction or damage to the contactless power supply system ([0135]).
Miyamoto does not specifically disclose that the controller starts the generation of the magnetic field for feeding the power in response to acquiring said information from the power receiving device indicating said first status.
However it would be obvious to one of ordinary skill in the art for the controller to start the generation of the magnetic field for feeding the power in response to acquiring information from the power receiving device indicating the absence of a foreign matter (e.g. first status) in order to avoid preemptively heat or fire produced in the foreign metal, as well as malfunction or damage to the  contactless power supply system (as taught by Miyamoto [0135]) while charging the electronic device.
Miyamoto’s does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto’s could be a credit card and therefore Miyamoto’s first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).
As to claim 5, Miyamoto in view of Tachiwa in view of Kim teaches the power feed device according to claim 1, the information is indicating that there is not a foreign object near the power receiving device, as the first status ([0134]… indicates the presence or absence of foreign metal is transmitted from the power receiving apparatus 21 …to the power transmitting apparatus 11).
Miyamoto does not specifically teach wherein the controller starts the generation of the magnetic field while the power receiver indicates said information (Examiner will interpret “while” as “in response to”).
However it would be obvious to one of ordinary skill in the art for the controller to starts the generation of the magnetic field for feeding the power in response to acquiring information from the power receiving device indicating the absence of a 
Miyamoto does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto could be a credit card and therefore Miyamoto’s first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).
As to claim 6, Miyamoto in view of Tachiwa in view of Kim teaches the power feed device according to claim 1, wherein the controller prevents the generation of the magnetic field while the information is indicating that there is a foreign object near the power receiving device, as the second status (Examiner will interpret “while” as “in response to”. The power transmitting apparatus 11 is able to confirm the presence (second status) of foreign metal through modulation (load or other) communication techniques from the electronic device making it possible to restrict power ([0083], [0088], and [0267]).
Miyamoto does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto could be a credit card and therefore Miyamoto’s first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging 
As to claim 7, Miyamoto in view of Tachiwa in view of Kim teaches the power feed device according to claim 1, wherein the first communication component receives modulated signal modulated based on the information ((Fig. 3 foreign matter detection result is determined and communicated to the power supply apparatus 10 through modulation (load or other) communication techniques ([0083], [0088], [0267]).
Miyamoto does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto could be a credit card and therefore Miyamoto first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).
As to claim 8, Miyamoto in view of Tachiwa in view of Kim teaches the power feed device according to claim 7, wherein the controller controls the generation of the magnetic field based on the modulated signal ([0083] where the power transmitting apparatus 11 is able to confirm the presence (second status) of foreign metal through modulation (load or other) communication techniques from the electronic device making it possible to restrict power).
As to claim 10, Miyamoto in view of Tachiwa in view of Kim teaches the power feed device according to claim 7.
the controller executes the generation of the magnetic field while the modulated signal is indicating that a foreign object has not been detected (Examiner will interpret “while” as “in response to”).
However it would be obvious to one of ordinary skill in the art for the controller to execute the generation of the magnetic field while the modulated signal is indicating that a foreign object has not been detected in order to avoid preemptively heat or fire produced in the foreign metal, as well as malfunction or damage to the contactless power supply system (as taught by Miyamoto [0135]) while charging the electronic device.
Miyamoto does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto could be a credit card and therefore Miyamoto first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).
As to claim 11, Miyamoto in view of Tachiwa in view of Kim teaches the power feed device according to claim 7, wherein the controller prevents the generation of the magnetic field while the modulated signal is indicating that a foreign object has been detected ([0083] where the power transmitting apparatus 11 is able to confirm the presence (second status) of foreign metal through modulation (load or other) communication techniques from the electronic device making it possible to .
Miyamoto does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto could be a credit card and therefore Miyamoto first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 20130241302) in view of Tachiwa (US20160276841) in view of Kim (US20120295634) in view of Hamada (US 20150171933). 
As to claim 12, Miyamoto in view of Tachiwa in view of Kim teaches the power feed device according to claim 7, further comprising
a power feeder that drives the coil (Fig. 3 elements 9 and 13), and
Miyamoto in view of Tachiwa in view of Kim does not teach a first switching component that switches a connection to the coil between the power feeder and the first communication component.
Hamada teaches a first switching component (Fig. 7, switching means 701 [0078]) that switches a connection to the coil between the power feeder (charging power supply unit 707) and the first communication component ([0078]-[0079]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the power feed device of Miyamoto to include a first switching component that switches a connection to the coil between the power .
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 20130241302) in view of Tachiwa (US20160276841) in view of Kim (US20120295634) in view of Asanuma (US 20160149442). 
As to claim 13, Miyamoto in view of Tachiwa in view of Kim teaches the power feed device according to claim 1.
Miyamoto does not disclose/teach further comprising an output component that outputs a notification based on the information
Asanuma teaches further comprising an output component (The light source 570) that outputs a notification based on the information ([0112] The light source 570 informs a user that a foreign object is present). 
It would have been obvious to a person of ordinary skill in the art to modify the power feed of Miyamoto to further comprise an output component that outputs a notification based on the information, in order to inform a user that a foreign object is present as taught by Asanuma [0112], thereby allowing the user to remove the foreign object.
Miyamoto’s does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto’s could be a credit card and therefore Miyamoto’s first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as .

Claim(s) 14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 20130241302) in view of Tachiwa (US20160276841) in view of Kim (US20120295634) in view of Kobayashi (US20150256965).
As to claim 14, Miyamoto discloses a power receiving device (Fig. 2 and 16 Power feeding target device 2), that is fed power from a power feed device using a magnetic field generated by a coil of the power feed device ([0130]-[0131] where power from transmitter to receiver charges battery 28 ([0130]-[0131]). Said power received by receiver to charge battery identified as “magnetic field for feeding the power”), the power receiving device comprising:
a power receiver that receives the magnetic field for feeding the power (Fig. 3 elements 22, C2, 23, and 24);
a coil (Fig. 3 receiver 22 [0089] the receiver 22 includes components such as a receiver coil);
an impedance detector that detects a status based on a change in an impedance of the coil ([0133] [0155] Fig. 3 The foreign matter detecting apparatus 31 (impedance detector) determines the absence or presence of foreign metal between the transmitter 12 and the receiver 22 (identified as near the power receiving device) from the magnitude of change in Q factor of detector coil L3 and capacitor C3. Q factor is calculated from the ratio of the real part versus the imaginary part of the impedance of detector coil L3 and capacitor C3 ([0112]-[0115]) 
and
a first communication component that establishes direct communication with the power feed device (Fig. 3 foreign matter detection result is determined by a foreign matter detecting apparatus 31/electronic device and communicated to the power supply apparatus 10 by using modulation (load or other) or wireless communication techniques [0083], [0088], [0134]-[0135] [0267]), and
transmits information to the power feed device via the direct communication with the power feed device (Fig. 3 foreign matter detection result is determined by a foreign matter detecting apparatus 31/electronic device and communicated to the power supply apparatus 10 ([0083], [0134]-[0135]); 
the information indicating the status that has been detected by the impedance detector ([0134] … presence or absence of foreign metal identified as status) .
Although Miyamoto teaches that said direct communication with the power feed device (to also transmit information) can be performed with communication methods other than load modulation ([0267]] Miyamoto does not specifically disclose said direct communication with the power feed device is done without routing through the coil of the power feed device.
Tachiwa teaches direct communication with the power receiving device without routing through the coil of the power feed device (Fig. 2 communication unit 206 is intended to communicate and receives information from power reception apparatus 102 using Bluetooth low energy/ BLE [0025] [0039] [0043]) and thus does not use coil 205)
It would have been obvious to a person of ordinary skill in the art to modify 
Although Miyamoto in view of Tachiwa teaches a first communication component that establishes direct communication with the power feed device (Fig. 3 [0083], [0088], [0134]-[0135] [0267] of Miyamoto), without routing through the coil of the power feed device (Fig. 2 and [0025] [0039] [0043] of Tachiwa), and  further teaches transmitting information to the power feed device via the direct communication with the power feed device ([0083], [0134]) without routing through the coil of the power feed device (Fig. 2 and [0025] [0039] [0043] of Tachiwa), wherein the information indicating the status that has been detected by the impedance detector ([0134] … presence or absence of foreign metal identified as status) , Miyamoto in view of Tachiwa is not clear if the established direct communication, transmitted information, and the detected status taught by Miyamoto in view of Tachiwa occurred prior to initial commencement of generation of the magnetic field for feeding the power.
However, Miyamoto’s method of establishing communication and transmitting foreign object information from the power receiving device is done in order to preemptively avoid heat or fire produced in the foreign metal, as well as malfunction or damage to the contactless power supply system ([0135]).
As such, it would be obvious to one of ordinary skill in the art for Miyamoto to check for a foreign object using Miyamoto’s method in view of the teachings of Tachiwa  initial commencement of generation of the magnetic field for feeding the power in order to preemptively avoid heat or fire produced in the foreign metal, as well as malfunction or damage to the contactless power supply system ([0135]).
Miyamoto’s does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto’s could be a credit card and therefore Miyamoto’s first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).
Miyamoto does not disclose/teach the coil transmits a signal based on a resonant frequency of a card.
Kobayashi teaches a coil 22 (Fig. 2) in a receiver 1 (Fig. 1) transmits a signal based on a resonant frequency of a card (Fig. 2-4 where NFC communication circuit 15 in receiver coil 1 (Fig. 2) communicates and provide power to NFC communication circuit 65 of charger 3 (Fig. 4) at 13.56 MHZ (resonant frequency of NFC communication circuit 65) when NFC communication circuit 65 functions as a non-contact IC card (e.g. card emulation mode) [0041]-[0045], [0069] and Fig. 5 S1, S2, S3)

As to claim 16, Miyamoto in view of Tachiwa in view of Kim in view of Kobayashi teaches the power receiving device according to claim 14.
 Miyamoto in view of Tachiwa in view of Kim does not teach wherein the first communication component modulates the signal of the resonant frequency of the card based on the information (Based on [0142] [0206] of the specification, Examiner will be interpreted as “can modulate the signal of the resonant frequency of the card based on the card detection (e.g., specific information about the card)” 
Kobayashi teaches the first communication component modulates the signal of the resonant frequency of the card based on the information (Fig. 2-4 where NFC communication circuit 15 (Fig. 2) communicates and provide power to NFC communication circuit 65 (Fig. 4) at 13.56 MHZ (resonant frequency of NFC communication circuit 65) via coil 22 when NFC communication circuit 65 is in the card emulation mode (modulate signal of the resonant frequency of the card based on card information/detection). The card emulation mode is a mode in which the device functions as a non-contact IC card [0041]-[0045], [0069] and Fig. 5 S1, S2, S3)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the first communication component of 
Miyamoto’s does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto’s could be a credit card and therefore Miyamoto’s first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).

As to claim 17, Miyamoto in view of Tachiwa in view of Kim in view of Kobayashi teaches the power receiving device according to claim 14.
Miyamoto in view of Tachiwa in view of Kim does not disclose further comprising a communication controller that restricts output of the first communication component based on the information (interpreted as “restricts output of the first communication component based on the card detection/information).
Kobayashi teaches further comprising a communication controller that restricts output of the first communication component based on the information (Fig. 6 S1, S2, S3, S5, S32 and [0074] [0075] of Kobayashi where NFC communication circuit is off)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the power receiving device of Miyamoto to 
Miyamoto’s does not disclose the foreign object as a card.
However, it is obvious to one of ordinary skill in the art that the foreign object of Miyamoto’s could be a credit card and therefore Miyamoto’s first communication component would receive card information, wherein the card information indicates whether there is a card near the power receiving device in order to prevent damaging the magnetic of the credit card by the magnetic field generated from the transmitter as taught by Kim ([0070]-[0071]).
As to claim 19, Miyamoto in view of Tachiwa in view of Kim in view of Kobayashi teaches the power receiving device according to claim 14.
Miyamoto does not disclose/teach wherein the coil intermittently transmits the signal
Kobayashi teaches wherein the coil intermittently transmits the signal (Fig. 5 S2, S3, and S4 of Kobayashi where NFC communication or power using NFC communication circuit is transmitted). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the power receiving device of Miyamoto to include wherein the coil intermittently transmits the signal, as taught by Kobayashi in 
As to claim 20,  Miyamoto in view of Tachiwa in view of Kim in view of Kobayashi teaches the power receiving device according to claim 14, further comprising a  rechargeable battery that is charged based on the magnetic field received by the power receiver ([0092]-[0095] and Fig. 3 of Miyamoto. Battery 28).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 20130241302) in view of Tachiwa (US20160276841) in view of Kim (US20120295634) in view of Kobayashi (US20150256965) in view of Hamada (US 20150171933).
As to claim 18,  Miyamoto in view of Tachiwa in view of Kim in view of Kobayashi teaches the power receiving device according to claim 14.
Miyamoto in view of Tachiwa in view of Kim in view of Kobayashi does not teach further comprising a first switching component that switches a connection to the coil between the power receiver and the second communication component.
Hamada teaches a second switching component (Interpreted as “first communication unit”. Circuit selector 711, Fig. 7) that switches a connection to the coil between the power receiver and the second communication component ([0083]-[0084]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the power receiving device of Miyamoto to include a second switching component that switches a connection to the coil between the power receiver and the second communication component, as taught by Hamada in 
Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYNESE V MCDANIEL/           Examiner, Art Unit 2859               


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859